Case 1:12-vv-00247-UNJ Document 25 Filed 07/03/13 Page 1 of 7




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 12-247 V
                                              July 3, 2013
                                           Not for Publication

*****************************
MELISSA BIGGS,                                    *
                                                  *
                           Petitioner,            *                        Damages decision based on
                                                  *                        stipulation; influenza vaccine;
       v.                                         *                        bilateral brachial neuritis
                                                  *
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                           Respondent.            *
                                                  *
*****************************
Jerome A. Konkel, Milwaukee, WI, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.


MILLMAN, Special Master


                                  DECISION AWARDING DAMAGES 1

        On July 2, 2013, the parties filed the attached stipulation in which they agreed to settle this
case and described the settlement terms. Petitioner alleges that she suffered bilateral brachial
neuritis that was caused by her October 6, 2009, influenza vaccination. Petitioner further alleges
that she suffered the residual effects of this injury for more than six months. Respondent denies
that petitioner’s bilateral brachial neuritis or any other injury was caused by influenza vaccine.
Nonetheless, the parties agreed to resolve this matter informally.

      The court hereby adopts the parties’ said stipulation, attached hereto, and awards
compensation in the amount and on the terms set forth therein. Pursuant to the stipulation, the
1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this unpublished decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is filed,
petitioner has 14 days to identify and move to redact such information prior to the document=s disclosure. If the
special master, upon review, agrees that the identified material fits within the banned categories listed above, the
special master shall redact such material from public access.
           Case 1:12-vv-00247-UNJ Document 25 Filed 07/03/13 Page 2 of 7



court awards petitioner a lump sum of $250,000.00 representing compensation for all damages that
would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for
$250,000.00 made payable to petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: July 3, 2013                                                                  s/Laura D. Millman
                                                                                       Laura D. Millman
                                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or jointly,
filing a notice renouncing the right to seek review.
                                                          2
Case 1:12-vv-00247-UNJ Document 24 Filed 07/02/13 Page 1 of 5
                                25       07/03/13      3 7
Case 1:12-vv-00247-UNJ Document 24 Filed 07/02/13 Page 2 of 5
                                25       07/03/13      4 7
Case 1:12-vv-00247-UNJ Document 24 Filed 07/02/13 Page 3 of 5
                                25       07/03/13      5 7
Case 1:12-vv-00247-UNJ Document 24 Filed 07/02/13 Page 4 of 5
                                25       07/03/13      6 7
Case 1:12-vv-00247-UNJ Document 24 Filed 07/02/13 Page 5 of 5
                                25       07/03/13      7 7